In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-12-0309-CR
                              ________________________


                           KHALIQ MEHMOOD, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 368th District Court
                                  Williamson County, Texas
                Trial Court No. 11-945-K368, Honorable Burt Carnes, Presiding


                                      March 19, 2013

                             MEMORANDUM OPINION
                        Before Quinn, C.J., and Hancock and Pirtle, JJ.

      Appellant, Khaliq Mehmood, was convicted of burglary of a habitation with intent

to commit a felony, sexual assault. 1 Appellant was thereafter sentenced to 30 years

confinement in the Institutional Division of the Texas Department of Criminal Justice.

Appellant has appealed the trial court’s judgment. We affirm.



      1
          See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).
       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.   Additionally,

counsel has certified that he has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991)

(en banc). The Court has also advised appellant of his right to file a pro se response.

Appellant has filed a response.


       By his Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       Appellant’s pro se response to his attorney’s Anders brief may be characterized

as complaining of 1) general unfairness based upon his ethnic background and religion,

2) failure to have a fluent translator from English to Urdu, appellant’s native language,

and 3) a challenge to the jury’s determination to believe the State’s version of the

                                           2
evidence rather than his testimony. We have reviewed each of appellant’s complaints

for support in the record and find that there is no support for the complaints. As to the

issue of general unfairness, the record reveals that the subjects of appellant’s ethnic

background and religion were simply mentioned in passing, and there was no effort on

the part of the State to emphasize these issues, nor were any objections made in the

trial court based upon this assertion.      As such, nothing in the record supports

appellant’s contention, nor is the same preserved for review.       See TEX. R. APP. P.

33.1(a)(1).   At no time during the trial did appellant ever object that he could not

understand the proceeding due to having an incompetent translator who was not fluent

in appellant’s native language. Therefore, appellant’s complaint is not preserved for

appeal. See id.    Regarding the jury’s decision to convict appellant despite conflicting

evidence, it is the duty of the jury to resolve conflicts in the evidence and we, the

reviewing court, will not second guess their decision. See Ex parte Flores, 387 S.W.3d
626, 2012 Tex. Crim. App. LEXIS 1603, at *35 (Tex.Crim.App. Dec. 5, 2012).


       Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed. 2




                                                       Mackey K. Hancock
                                                           Justice
Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                            3